Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered June 19, 1995, which, upon jury verdict, awarded plaintiff damages in the principal sum of $185,000, unanimously affirmed, with costs.
Viewing the evidence in the light most favorable to plaintiff, the prevailing party, we agree with the ruling of the Trial Justice denying the motion to set aside the verdict as against the weight of the credible evidence. A reasonable jury could have credited plaintiff’s testimony that he struck the rear of defendant’s vehicle when defendant changed lanes without signaling on a wet slippery road and then came to a complete stop at a green light in order to make a left turn (see, Kienzle v McLoughlin, 202 AD2d 299).
Further, the award of $185,000 in total damages, inclusive of $45,000 for future pain and suffering, where the plaintiff suffered a fractured ankle requiring surgery and further surgical procedures in the future does not deviate materially from what is reasonable compensation under the circumstances.
We have considered defendants’ remaining contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Kupferman, Ross and Mazzarelli, JJ.